

Exhibit 10.1
 
AMENDMENT TO CREDIT AGREEMENT
 
LSI INDUSTRIES INC., an Ohio corporation (the "Borrower"), the financial
institutions listed on the signature pages hereto (the "Lenders"), and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent and syndication agent (in such
capacity the "Administrative Agent" or "Agent"), hereby agree as follows as of
November 4, 2009:
 
1.
Recitals.

 
 
1.1
On March 30, 2001, the Agent, the Borrower and the Lenders entered into a Credit
Agreement (as previously amended, the "Credit Agreement").  Capitalized terms
used herein and not otherwise defined will have the meanings given such terms in
the Credit Agreement.

 
 
1.2
The Borrower, the Agent and the Lenders desire to amend the Credit Agreement
pursuant to this Amendment to Credit Agreement (the "Amendment").

 
2.
Amendment.  Section 5.6(a) of the Credit Agreement is hereby deleted and
replaced with the following:

 
 
(a)
Net Worth.  At the end of each Fiscal Quarter commencing September 30, 2009, the
Borrower shall maintain Consolidated Tangible Net Worth greater than or equal to
the sum of $105,000,000 plus (i) an amount equal to 50% of the Borrower's
Consolidated net income (if positive) for each Fiscal Quarter ending after
September 30, 2009 plus (ii) one hundred percent (100%) of the Net Proceeds of
each Equity Offering occurring after the Closing Date.

 
3.
Representations, Warranties and Covenants.  To induce the Lenders and the Agent
to enter into this Amendment, the Borrower represents, warrants and covenants as
follows:

 
 
3.1
Upon the execution of this Amendment, the Borrower will pay to the Agent, for
the ratable benefit of the Lenders, a one-time amendment fee of $5,000.  Such
fee will be fully earned when paid and non-refundable.

 
 
3.2
The representations and warranties of the Borrower contained in the Credit
Agreement are deemed to have been made again on and as of the date of execution
of this Amendment.

 
 
3.3
No Default or Event of Default exists on the date hereof.

 
 
3.4
The person executing this Amendment and the loan documents to be executed in
connection herewith on behalf of the Borrower is a duly elected and acting
officer of  the Borrower and is duly authorized by the Board of Directors of the
Borrower to execute and deliver such documents on behalf of the Borrower.

 

 
 

--------------------------------------------------------------------------------

 

 
 

 
4.
Claims; Release of Claims.  The Borrower represents and warrants to the Lenders
and the Agent that the Borrower does not have any claims, counterclaims,
setoffs, actions or causes of action, damages or liabilities of any kind or
nature whatsoever whether at law or in equity, in contract or in tort, whether
now accrued or hereafter maturing (collectively, "Claims") against the Agent,
any Lender, their respective direct or indirect parent corporations or any
direct or indirect affiliates of such parent corporations, or any of the
foregoing's respective directors, officers, employees, agents, attorneys and
legal representatives, or the heirs, administrators, successors or assigns of
any of them (collectively, "Lender Parties") that directly or indirectly arise
out of, are based upon, or are in any manner connected with, any Prior Related
Event.  As an inducement to the Lenders and the Agent to enter into this
Amendment, the Borrower on behalf of itself and its successors and assigns
hereby knowingly and voluntarily releases and discharges all Lender Parties from
any and all Claims, whether known or unknown, that directly or indirectly arise
out of, are based upon, or are in any manner connected with, any Prior Related
Event.  As used herein, the term "Prior Related Event" means any transaction,
event, circumstance, action, failure to act, or occurrence of any sort or type
which occurred, existed, was taken, was permitted or begun at any time prior to
the date hereof or occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to, or by virtue of, any of the terms of the Credit
Agreement or any Loan Document or which was related to or connected in any
manner, directly or indirectly, to the credit facilities described in the Credit
Agreement.

 
5.
Conditions.  The Agent's and each Lender's consent to this Amendment are subject
to the fulfillment of the following conditions:

 
 
5.1
The Borrower shall have executed and delivered to the Agent an original of this
Amendment.

 
 
5.2
The representations and warranties in Section 3 above shall be true.

 
6.
General.

 
 
6.1
Except as expressly modified herein, the Credit Agreement, as amended, is and
remains in full force and effect.

 
 
6.2
Nothing contained herein will be construed as waiving any Default or Event of
Default under the Credit Agreement or will affect or impair any right, power or
remedy of any Lender or Agent under or with respect to the Credit Agreement or
any other Loan Document.

 
 
6.3
This Amendment will be binding upon and inure to the benefit of the Borrower,
the Agent, each Lender and their respective successors and assigns.

 
 
6.4
All representations, warranties and covenants made by the Borrower herein will
survive the execution and delivery of this Amendment.

 

 
 

--------------------------------------------------------------------------------

 

 
6.5
This Amendment may be executed in one or more counterparts, each of which will
be deemed an original and all of which together will constitute one and the same
instrument.

 
 
6.6
This Amendment will in all respects be governed and construed in accordance with
the laws of the State of Ohio, without regard to conflict of laws principles.

 






[signature page follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment to Credit Agreement as of the date first set forth above.
 

 
BORROWER:
LSI INDUSTRIES INC.
 
         
 
By:
/s/ Ronald S. Stowell       Name:  Ronald S. Stowell        Title:   Vice
President, Chief Financial Officer and Treasurer          




 
AGENT:
PNC BANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent and
Syndication Agent
 
         
 
By:
/s/ Gregory S. Buchanan       Name:  Gregory S. Buchanan       Title: Vice
President                   

 
LENDERS:
PNC BANK, NATIONAL ASSOCIATION,
in its capacity as a Lender
 
         
 
By:
/s/ Gregory S. Buchanan       Name:  Gregory S. Buchanan       Title: Vice
President                   

 
FIFTH THIRD BANK, in its capacity as a Lender
 
         
 
By:
/s/Christopher R. Ramos        Name: Christopher R. Ramos       Title: Vice
President           





 